Citation Nr: 0906235	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-30 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to 
October 1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for 
bilateral hearing loss and tinnitus.

A hearing was at the RO was held in March 2007 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  

At the hearing, the appellant withdrew his claim of service 
connection for bilateral hearing loss.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (holding that the Board is without the 
authority to proceed on an issue if the appellant indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204 (2008).

In August 2007 and July 2008, the Board remanded the 
remaining issue of service connection for bilateral tinnitus 
to the RO for additional evidentiary development.  
Unfortunately, as set forth in more detail below, another 
remand of this matter is required.  The appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The appellant seeks service connection for bilateral 
tinnitus.  He contends that he developed tinnitus as a result 
of his exposure to acoustic trauma during service.  
Specifically, he notes that he served in the Infantry, where 
his duties included firing rifles, machine guns, grenade 
launchers, and small arms.  He indicated that he was often 
without hearing protection.  

The appellant's service treatment records are negative for 
complaints or findings of tinnitus.  At his September 1968 
military separation medical examination, his ears were normal 
on clinical evaluation.  On a report of medical history, he 
denied trouble with his ears and hearing loss.  Audiometric 
testing showed that the appellant's hearing acuity was within 
normal limits at zero decibels at all tested frequencies.  

In June 2005, more than thirty-five years after his 
separation from active service, the appellant submitted an 
original application for VA compensation benefits, seeking 
service connection for hearing loss and tinnitus.  In support 
of his claim, he submitted a July 2003 private audiogram 
which shows sensorineural hearing loss, but no complaints or 
findings of tinnitus.

In connection with his claim, the appellant was afforded a VA 
medical examination in September 2005.  At the examination, 
the appellant reported that he had constant tinnitus which 
had started in approximately 2000.  The examiner concluded 
that based on the appellant's reported history, it was not 
likely that his current tinnitus was related to his service.

At his March 2007 Board hearing, however, the appellant 
testified that he had not been clear in reporting his medical 
history at the September 2005 VA medical examination.  
Rather, he testified that he had first experienced tinnitus 
during service after an episode in which he fired more than 
100 rounds without ear protection.  At the end of the day, 
the appellant testified that "my ears were ringing and the 
next day they were ringing also."  See Transcript at page 4.  
Since that time, the appellant indicated that he had 
experienced periodic tinnitus.  He indicated that his 
episodic tinnitus did not begin to bother him enough to seek 
medical treatment until approximately 2000, the date he 
reported to the VA medical examiner.  However, he indicated 
that he had experienced episodes of tinnitus since service.  

Based on the appellant's testimony, his representative 
requested that VA obtain another medical opinion in order to 
clarify the etiology of the appellant's tinnitus.  
Accordingly, in August 2007, the Board remanded the matter 
for the purpose of obtaining a medical opinion in connection 
with the appellant's claim.  

In accordance with the Board's remand request, the appellant 
again underwent VA medical examination in September 2007.  
According to the examination report, the appellant reported 
that his tinnitus had begun approximately 10 to 12 years 
prior, or 1995 to 1997.  It is unclear whether the appellant 
did, indeed, recall this as the date of onset of his 
tinnitus, or whether he was again unclear in reporting his 
history.  Regardless, based on the appellant's report, the 
examiner concluded that it was not at least as likely as not 
that the appellant's tinnitus was related to his active 
service.  In providing a rationale for her opinion, however, 
the examiner noted that the "onset was reported by the 
appellant to be approximately 37 to 39 years following 
discharge from active duty."  The Board notes that this 
would put the date of onset of the appellant's tinnitus 
between 2005 and 2007.  This, of course, contradicts the 
earlier notation in the examination report that the 
appellant's tinnitus had begun 10 to 12 years prior.  

Given these contradictions, in June 2008, the appellant's 
representative again requested a remand of this matter for 
the purposes of obtaining another medical opinion.  In 
support of his request, the representative further noted that 
the examiner had not reviewed the appellant's claims folder 
prior to providing her opinion as to the etiology of the 
appellant's tinnitus, as the Board had instructed in its 
August 2007 remand.  

Accordingly, in July 2008, the Board again remanded the 
matter for the purpose of obtaining a medical opinion in 
connection with the appellant's claim.  

In accordance with the Board's remand request, the appellant 
again underwent VA medical examination in September 2008.  
The claims folder was made available to the examiner for 
review in connection with the examination.  According to the 
examination report, the appellant denied a current complaint 
of tinnitus and the examiner therefore did not comment on the 
etiology of the condition.  
In January 2009 written arguments, the appellant's 
representative argued that although the appellant may not 
have been experiencing tinnitus on the day of the September 
2008 VA medical examination, the examiner should have 
reviewed the file, as required by the Board's remand, and 
noted his consistent complaints of tinnitus throughout the 
course of this appeal.  She should have also, therefore, 
provided an opinion as to the etiology of the condition.  

The Board regrets having to delay the case any further, given 
the scarce VA resources already expended as well as the 
length of time which has elapsed since the appellant filed 
his claim.  However, given the arguments of the appellant's 
representative, yet another remand of this matter is 
required.  Stegall v. West, 11 Vet. App. 268 (1998) (holding 
that a remand confers on a claimant, as a matter of law, the 
right to compliance with the remand orders, and VA has a 
concomitant duty to ensure compliance with the terms of the 
remand).  

The Board wishes to make clear to the appellant that this 
third examination is his final opportunity to make the 
history of his claimed tinnitus clear to the examiner, 
assuming the condition has not in fact resolved, so that the 
examiner may provide the Board with an informed medical 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology of any current 
bilateral tinnitus.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  

(a)	The examiner should ascertain 
whether the appellant currently 
experiences tinnitus, either 
continuously or on an intermittent 
basis.  
(b)	If so, the examiner should be asked 
to take a complete a thorough history 
from the appellant regarding the 
nature and date of onset of his 
tinnitus.  
(c)	After so doing, and after carefully 
reviewing the appellant's claims 
folder, the examiner should be asked 
to provide an opinion as to whether it 
is as least as likely as not that any 
current tinnitus, whether constant or 
periodic, is causally related to the 
appellant's active service or any 
incident therein.  

The examiner is advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.  The report of examination 
should include a complete rationale for 
all opinions rendered.

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and an appropriate opportunity 
to respond.

The case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




